Title: Enclosure Jefferson’s Outline of Policy on the Mississippi Question, 2 August 1790
From: Jefferson, Thomas
To: Carmichael, William


Jefferson’s Outline of Policy on the Mississippi Question
Heads of consideration on the Navigation of theMissisipi for Mr. Carmichael.

 We have a right to the navigation of the Missisipi
 1. by Nature:
 2. by Treaty.
 It is necessary to us.
 More than half the territory of the U.S. is on the waters of that river. 200,000 of our citizens are settled on them, of whom 40,000 bear arms.

 These have no other Out-let for their tobacco, rice, corn, hemp, lumber, house timber, ship timber.

 We have hitherto respected the indecision of Spain, because we wish peace: because our Western citizens have had vent at home for their productions.
 A surplus of production begins now to demand foreign markets.
 Whenever they shall say ‘We cannot, we will not, be longer shut up’

 The U.S. will be reduced to the following dilemma:
 1. To force them to acquiescence:
 2. To separate from them, rather than take part in a war against Spain:
 3. Or to preserve them in our union, by joining them in the war.
 The 1st. is neither in our principles, nor in our power:
 2. A multitude of reasons decide against the 2d.

 It may suffice to speak out one: were we to give up half our territory rather than engage in a just war to preserve it, we should not keep the other half long.

 3. The 3d. is the alternative we must necessarily adopt.



 How are we to obtain that navigation?
 (A) By Force

 1. Acting separately.

 That we can effect this with certainty and promptitude, circumstances decide.
 Objection. We cannot retain New Orleans, for instance, were we to take it.
 Answer. A moderate force may be so secured, as to hold out till succoured.
 Our succours can be prompt and effectual
 Suppose, after taking it, we withdraw our force.

 If Spain retakes it by an expedition, we can recover it by a counter-expedition and so as often as the case shall happen. Their expeditions will be slow, expensive, and lead to catastrophes: Ours sudden, economical, and a check have no consequences.

 We should associate the country to our union.

 The inhabitants wish this.
 They are not disposed to be of the Spanish government.


 It is idle in Spain to suppose our Western inhabitants will unite with them.

 They could be quiet but a short time under a government so repugnant to their feelings.
 Were they to come under it for present purposes, it would be with a view to throw it off soon.
 Should they remain, they would communicate a spirit of Independence to those with whom they should be mixed.


 II. Acting in conjunction with Great Britain, and with a view to partition.
 The Floridas and island of New Orleans would be assigned to us.
 Louisiana (or all the Western waters of the Missisipi) to them.
 We confess that such an Alliance is not what we would wish.

 Because it may eventually lead us into embarrassing situations with our best friend.
 And put the power of two neighbors into the hands of one.

 Ld. Lansdowne has declared he gave the Floridas to Spain rather than the U. S. as a bone of discord with the House of Bourbon, and of reunion with Gr. Britain.
 Connolly’s attempt (as well as other facts) proves they keep it in view.

 (B.) By Negociation.
 1. What must Spain do of Necessity?

 The conduct of Spain has proved that the occlusion of the Missisipi is system with her.
 If she opens it now, it will be because forced by imperious circumstances.
 She will consequently shut it again when these circumstances cease.
 Treaty will be no obstacle.

 Irregularities, real or pretended, in our navigators, will furnish colour enough.
 Perpetual broils, and finally war will ensue.

 Prudence, and even necessity, imposes on us the law of settling the matter now finally, and not by halves.
 With experience of the past, and prospect of the future, it would be imbecility in us to accept the naked navigation.
 With that, we must have what is necessary 1. to it’s use, and without which it would be useless: 2. to secure it’s continuance.

 That is, a port near the mouth to recieve our vessels, and protect the navigation. So well separated in jurisdiction and fact as to avoid the danger of broils.
 But even this will not secure the Floridas, and Louisiana against Great Britain.

 If we are neutral, she will wrest those possessions from Spain.
 The inhabitants (French, English, Scotch, American) would prefer England to Spain.

 II. What then had Spain better do of choice?
 Cede to us all territory on our side of the Missisipi:

 On condition that we guarantee all her possessions on the Western waters of that river:
 She agreeing further, to subsidize us, if the guarantee brings us into the war.

 Should Gr. Britain possess herself of the Floridas and Louisiana,

 Her governing principles are Conquest, Colonization, Commerce, Monopoly.
 She will establish powerful colonies in them.
 These can be poured into the gulph of Mexico, for any sudden enterprize there.
 Or invade Mexico, their next neighbor, by land.

 Whilst a fleet co-operates along shore, and cuts off relief.

 And proceed successively from colony to colony.

 With respect to us, if Gr. Britain establishes herself on our whole land-board

 Our lot will be bloody and eternal war; or indissoluble confederacy.
 Which ought we to chuse?
 what will be the lot of the Spanish colonies, in the jaws of such a confederacy?
 What will secure the Ocean against Monopoly?

Safer for Spain that we should be her neighbor, than England.

 Conquest not in our principles: inconsistent with our government.
 Not our interest to cross the Missisipi for ages.
 And will never be our interest to remain united with those who do.
 Intermediate chances save the trouble of calculating so far forward.

 Consequences of this Cession, and Guarantee.

 1. Every subject of difference will be removed from between Spain and the U. S.

 2. Our interest will be strongly engaged in her retaining her American possessions.
 3. Spain will be quieted as to Louisiana, and her territories West of that.
 4. She may employ her whole force in defence of her islands and Southern possessions.
 5. If we preserve our neutrality, it will be a very partial one to her.
 6. If we are forced into the war, it will be, as we wish, on the side of the H. of Bourbon.
 7. Our privateers will commit formidable depredations on the Brit. trade, and occupy much of their force.
 8. By withholding supplies of provision, as well as by concurring in expeditions, the British islands will be in imminent danger.
 9. Their expences of precaution, both for their continental and insular possessions will be so augmented as to give a hope of running their credit down.

 In fine, for a narrow slip of barren, detached, and expensive country, Spain secures the rest of her territory, and makes an Ally, where she might have a dangerous enemy.



Th: JeffersonAug. 2. 1790

